MEMORANDUM **
Nabor Rodriguez-Perez appeals his conviction and 78-month sentence imposed following his guilty plea for being an illegal alien found in the United States in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant 28 U.S.C. § 1291, and we affirm.
*651Rodriguez-Perez first contends that his guilty plea is invalid under Fed.R.Crim.P. 11(c)(1) because the district court failed to discuss the terms of supervised release with him during the plea colloquy. This argument is simply refuted by the record.
Rodriguez-Perez also contends that the district court imposed his 78-month sentence in violation of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because his prior aggravated felony conviction was neither alleged in the indictment nor admitted during the plea colloquy. This argument is foreclosed by United States v. Paeheco-Zepeda, 234 F.3d 411, 414-15 (9th Cir.), cert. denied, — U.S.-, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.